CHILTON, J.
— The Circuit Judge clearly misconceived the law in both the charges which he gave to the jury. In a court of law, we think there can be no doubt, but that Taylor occupies the position of a purchaser for a valuable consideration, and this consideration, although it may not be *583equal to tbe value of tbe slave, and although tbe grantor designed the difference as a gift, is nevertheless sufficient to support the contract and pass the legal title to the purchaser, to whom the possession of the slave was transferred immediately upon the purchase. There is no fraud either alleged or proved in the transaction. Indeed, so far from being designed to defraud Chandler’s' creditors, provision is expressly made for their payment. The effect of a condemnation of the property would be, to visit on Taylor all the consequences of a fraud, by compelling him to lose what he has paid towards the extinguishment of the debts of Chandler. To this extent he has a clear equity, and he has the legal title, so that in a court of law, which is incapable of separating the interest which he has in the property from that which should be subjected to the grantor’s debts, he must be regarded as the owner of the slave. A court of equity alone is competent to do complete justice between the parties, and to enforce the charge upon the property in behalf of the creditor, first refunding to Taylor the amount he has paid towards the debts of Chandler. The case of Lanier v. The Br. Bank, 18 Ala. 625, is clearly opposed to the view taken by the court below as contained in his charges.
It follows, that the judgment must be reversed, and the cause remanded.